NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

MARY CUDJOE,
                                                          Civ. No. 18-10158
                    Plaintiff,
                                                          MEMORANDUM ORDER
       v.

VENTURES TRUST 2013I-H-R BY MCM
CAPITAL PARTNERS, LLP f/k/a MCM
CAPITAL PARTNERS LLC, AS
TRUSTEE, et al.,

                    Defendants.

WILLIAM BRAUKMANN, and
KIMBERLY BRAUKMANN,

                   Third Party Plaintiffs,

       v.

FAY SERVICING, et al.,

                   Third Party Defendants.

THOMPSON, U.S.D.J.

       IT APPEARING that Plaintiff Mary Cudjoe has filed a Motion for Extension of Time to

Amend Complaint (ECF No. 48); and it further

       APPEARING that leave to amend a pleading should be “freely give[n] when justice so

requires,” Fed. R. Civ. P. 15(a)(2); accord Alvin v. Suzuki, 227 F.3d 107, 121 (3d Cir. 2000);

       IT IS on this 9th day of April, 2019,

       ORDERED that Plaintiff’s Motion for Extension of Time to Amend (ECF No. 48) is

GRANTED; and it is further

       ORDERED that Defendant Ventures Trust 2013I-H-R by MCM Capital Partners, LLP’s


                                                1
Motion to Dismiss (ECF No. 45) is DISMISSED AS MOOT; and it is further

        ORDERED that Plaintiff is granted leave to file an amended complaint by April 12,

2019.



                                                          /s/ Anne E. Thompson
                                                          ANNE E. THOMPSON, U.S.D.J.




                                               2
